 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TIMOTHY JAMES RUSSELL,                             No. 2:18-cv-2504 MCE KJN P
12                      Petitioner,
13          v.                                          FINDINGS & RECOMMENDATIONS
14   SUZANNE PEERY, Warden,1
15                      Respondent.
16

17   I. Introduction

18          Petitioner is a state prisoner, proceeding without counsel. Respondent moves to dismiss

19   this action as barred by the statute of limitations and for failure to exhaust state court remedies.

20   Petitioner filed an opposition.2 As set forth below, the undersigned recommends that the motion

21   to dismiss be granted.

22   II. Legal Standards

23          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

24   petition if it “plainly appears from the face of the petition and any exhibits annexed to it that the

25   1
       The respondent’s name is changed to reflect the correct spelling of her first name: Suzanne,”
26   not Susan, as pled by petitioner. (ECF No. 15 at 1 n.1.)
     2
27     On March 28, 2019, plaintiff was informed that page two of his opposition was missing, and he
     was granted 21 days in which to submit a copy of page two. (ECF No. 22.) Twenty-one days
28   have passed, and plaintiff has not provided page two or otherwise responded to the court’s order.
                                                     1
 1   petitioner is not entitled to relief in the district court. . . .” Id. The Court of Appeals for the Ninth

 2   Circuit has referred to a respondent’s motion to dismiss as a request for the court to dismiss under

 3   Rule 4 of the Rules Governing § 2254 Cases. See, e.g., O’Bremski v. Maass, 915 F.2d 418, 420

 4   (1991). Accordingly, the court reviews respondent’s motion to dismiss pursuant to its authority

 5   under Rule 4.

 6           On April 24, 1996, the Antiterrorism and Effective Death Penalty Act (“AEDPA”) was

 7   enacted. Section 2244(d)(1) of Title 8 of the United States Code provides:

 8                   A 1-year period of limitation shall apply to an application for a writ
                     of habeas corpus by a person in custody pursuant to the judgment of
 9                   a State court. The limitation period shall run from the latest of –
10                      (A) the date on which the judgment became final by the
                     conclusion of direct review or the expiration of the time for seeking
11                   such review;
12                       (B) the date on which the impediment to filing an application
                     created by State action in violation of the Constitution or laws of
13                   the United States is removed, if the applicant was prevented from
                     filing by such State action;
14
                         (C) the date on which the constitutional right asserted was
15                   initially recognized by the Supreme Court, if the right has been
                     newly recognized by the Supreme Court and made retroactively
16                   applicable to cases on collateral review; or
17                       (D) the date on which the factual predicate of the claim or claims
                     presented could have been discovered through the exercise of due
18                   diligence.
19   28 U.S.C. § 2244(d)(1).

20           Section 2244(d)(2) provides that “the time during which a properly filed application for
21   State post-conviction or other collateral review with respect to the pertinent judgment or claim is

22   pending shall not be counted toward” the limitations period. 28 U.S.C. § 2244(d)(2). Generally,

23   this means that the statute of limitations is tolled during the time after a state habeas petition has

24   been filed, but before a decision has been rendered. Nedds v. Calderon, 678 F.3d 777, 780 (9th

25   Cir. 2012). However, “a California habeas petitioner who unreasonably delays in filing a state

26   habeas petition is not entitled to the benefit of statutory tolling during the gap or interval
27   preceding the filing.” Id. at 781 (citing Carey v. Saffold, 536 U.S. 214, 225-27 (2002)).

28   Furthermore, the AEDPA “statute of limitations is not tolled from the time a final decision is
                                                        2
 1   issued on direct state appeal and the time the first state collateral challenge is filed because there

 2   is no case ‘pending’ during that interval.” Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999),

 3   overruled on other grounds by Carey, 536 U.S. at 214. In Carey, the United States Supreme

 4   Court held that the limitation period is statutorily tolled during one complete round of state post-

 5   conviction review, as long as such review is sought within the state’s time frame for seeking such

 6   review. Id., 536 U.S. at 220, 222-23. State habeas petitions filed after the one-year statute of

 7   limitations has expired do not revive the statute of limitations and have no tolling effect.

 8   Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“section 2244(d) does not permit the

 9   reinitiation of the limitations period that has ended before the state petition was filed”); Jiminez v.

10   Rice, 276 F.3d 478, 482 (9th Cir. 2001).

11   III. Chronology

12          For purposes of the statute of limitations analysis, the relevant chronology of this case is

13   as follows:

14          1. Petitioner pled no contest to assault with a firearm and admitted the prior strike and

15   gun enhancement allegations. (ECF No. 1 at 1.) On February 11, 2016, petitioner was sentenced

16   to a determinate term of seven years in state prison. (ECF No. 16-1 at 1.)

17          2. Petitioner did not file an appeal.

18          3. Petitioner did not file a petition for review in the California Supreme Court.

19          4. Petitioner filed a petition for Proposition 47 resentencing in the Sacramento County

20   Superior Court on July 21, 2017.3 (ECF No. 16-2 at 23.) On August 2, 2017, the petition was
21   denied “due to ineligible conviction(s).” (ECF No. 16-3 at 1-2.)

22          5. On September 19, 2017, petitioner filed a petition for writ of habeas corpus in the

23   Sacramento County Superior Court. (ECF No. 16-4 at 6.) On February 7, 2018, the petition was

24   denied. (ECF No. 16-5 at 1-2.)

25   ////

26   ////
27
     3
       All of the petitions filed by petitioner were given benefit of the mailbox rule. See Rule 3(d) of
28   the Federal Rules Governing Section 2254 Cases.
                                                        3
 1          6. On April 6, 2018, petitioner filed a petition for writ of habeas corpus in the California

 2   Court of Appeal, Third Appellate District. (ECF No. 16-6 at 7.) The state appellate court denied

 3   the petition on April 26, 2018. (ECF No. 16-7 at 1.)

 4          7. On May 8, 2018, petitioner filed a petition for writ of habeas corpus in the California

 5   Supreme Court. (ECF No. 16-8 at 12.) The petition was denied on August 22, 2018, without

 6   comment. (ECF No. 16-9 at 1.)

 7          8. On September 9, 2018, petitioner filed the instant federal petition. (ECF No. 1 at 16.)

 8   IV. Statutory Tolling

 9          Because petitioner did not file an appeal after his sentencing on February 11, 2016, his

10   “time for seeking direct review” under § 2244(d)(1)(A) expired sixty days after that date, April

11   11, 2016. See Cal. R. Ct. 8.308(a) (requiring that appeals from criminal judgments be filed

12   within sixty days of the rendition of judgment). The one year limitations period began running

13   the next day, April 12, 2016. Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001). Thus,

14   absent tolling, the statute of limitations expired on April 12, 2017. Giving petitioner the benefit

15   of the September 9, 2018 date he signed the federal petition, the petition was filed over sixteen

16   months after the federal limitations period expired.

17          Petitioner’s first state court petition was filed on July 21, 2017, three months after the

18   limitations period expired. Indeed, all of petitioner’s state court collateral challenges were filed

19   after the limitations period expired on April 12, 2017. State habeas petitions filed after the one-

20   year statute of limitations has expired do not revive the statute of limitations and have no tolling
21   effect. Ferguson, 321 F.3d at 823 (“section 2244(d) does not permit the reinitiation of the

22   limitations period that has ended before the state petition was filed”); Jiminez, 276 F.3d at 482.

23          Thus, petitioner is not entitled to statutory tolling.

24   V. Equitable Tolling

25          In his opposition, petitioner does not dispute the date of his state court filings or dates

26   argued in respondent’s motion to dismiss, and he does not contend that an alternative start date
27   for the limitations period applies. Indeed, as noted in the court’s prior order, petitioner’s

28   opposition was incomplete, missing the page in which he was ostensibly going to present facts in
                                                        4
 1   opposition to the motion, but petitioner failed to rectify the omission. In his petition, he argues

 2   that he “was unaware there was a timeline for filing.” (ECF No. 1 at 15.) Thus, the undersigned

 3   construes this as petitioner’s argument that he is entitled to equitable tolling because he is a lay

 4   person unfamiliar with the law.

 5           “Equitable tolling may be available ‘[w]hen external forces, rather than a petitioner’s lack

 6   of diligence, account for the failure to file a timely claim.’” McMonagle v. Meyer, 802 F.3d

 7   1093, 1099 (9th Cir. 2015) (quoting Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999)). “A

 8   petitioner who seeks equitable tolling of AEDPA’s one-year filing deadline must show that (1)

 9   some ‘extraordinary circumstance’ prevented him from filing on time, and (2) he has diligently

10   pursued his rights.” Luna v. Kernan, 784 F.3d 640, 646 (9th Cir. 2015) (citing Holland v.

11   Florida, 560 U.S. 631, 649 (2010)). The diligence required for equitable tolling purposes is

12   “reasonable diligence,” not “maximum feasible diligence.” Holland, 560 U.S. at 653. It is

13   petitioner’s burden to demonstrate that he is entitled to equitable tolling. Espinoza-Matthews v.

14   California, 432 F.3d 1021, 1026 (9th Cir. 2005).

15           The Ninth Circuit has repeatedly held that “a pro se petitioner’s lack of legal

16   sophistication is not, by itself, an extraordinary circumstance warranting equitable tolling.”

17   Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); Waldron-Ramsey v. Pacholke, 556 F.3d

18   1008, 1013 n.4 (9th Cir. 2009) (a prisoner’s lack of legal sophistication is not, by itself, an

19   extraordinary circumstance warranting equitable tolling); Baker v. California Dept. of

20   Corrections, 484 F. App’x 130, 131 (9th Cir. 2012) (“Low literacy levels, lack of legal
21   knowledge, and need for some assistance to prepare a habeas petition are not extraordinary

22   circumstances to warrant equitable tolling of an untimely habeas petition.”) Thus, petitioner is

23   not entitled to equitable tolling because he was ignorant of the law or the statute of limitations

24   period because such circumstances are not extraordinary. Rasberry, 448 F.3d at 1154.

25           Therefore, the undersigned finds that petitioner has not met his burden of demonstrating

26   he is entitled to equitable tolling.
27   ////

28   ////
                                                        5
 1   VI. Failure to Exhaust

 2             Because the court finds that the petition is barred by the statute of limitations, the court

 3   need not address respondent’s argument that petitioner failed to exhaust all of the claims raised in

 4   his federal petition.

 5   VII. Conclusion

 6             Accordingly, IT IS HEREBY RECOMMENDED that:

 7             1. Respondent’s motion to dismiss (ECF No. 15) be granted; and

 8             2. This action be dismissed as untimely.

 9             These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, any party may file written

12   objections with the court and serve a copy on all parties. Such a document should be captioned

13   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

14   he shall also address whether a certificate of appealability should issue and, if so, why and as to

15   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

16   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

17   § 2253(c)(3). Any response to the objections shall be served and filed within fourteen days after

18   service of the objections. The parties are advised that failure to file objections within the

19   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

20   F.2d 1153 (9th Cir. 1991).
21   Dated: May 6, 2019

22

23
     /russ2504.mtd.hc.sol
24

25

26
27

28
                                                          6
